Case 19-12809-JKS            Doc 435        Filed 04/09/19 Entered 04/09/19 16:28:37                  Desc Main
                                           Document     Page 1 of 12



    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com

    Counsel to the Debtors
    and Debtors-in-Possession

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY


    In re:                                                  Chapter 11

    NEW ENGLAND MOTOR FREIGHT,                              Case No. 19-12809 (JKS)
    INC., et al.,
                                                            (Jointly Administered)
                                       1
                            Debtors.



                         DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                    (I) ESTABLISHING BAR DATES AND PROCEDURES AND
              (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”), file

this Motion for Entry of an Order (I) Establishing Bar Dates and Procedures and (II) Approving

the Form and Manner of Notice Thereof (the “Motion”) and in support respectfully submit the

following:


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).


                                                                                             2721839.1 115719-100281
Case 19-12809-JKS        Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37              Desc Main
                                   Document     Page 2 of 12




                                 JURISDICTION AND VENUE

       1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of New Jersey, dated September 18, 2012. Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.       The bases for the relief requested herein are sections 105(a) and 341 of title 11 of

the United States Code (the “Bankruptcy Code”), rules 1007, 2002, and 3003(a) of the Federal

Rules of Bankruptcy Procedure (“Bankruptcy Rules”), and D.N.J. LBR 3003-1.

                                     II.    BACKGROUND

       3.       On February 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code with the intent to

commence an orderly wind-down and liquidation of their businesses and assets through the

chapter 11 cases (the “Chapter 11 Cases”). The Debtors are in possession of their assets as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

has requested the appointment of a trustee or examiner.

       4.       Factual background relating to the Debtors’ businesses, capital structure, and the

circumstances leading to the commencement of the Chapter 11 Cases is set forth in detail in the

First Day Declaration of Vincent Colistra (the “First Day Declaration”) which was filed on the

Petition Date [Docket No. 22] and is incorporated herein by reference.

       5.       On April 5, 2019, each of the Debtors filed their respective Schedules of Assets

and Liabilities (collectively, the “Schedules”) and Statements of Financial Affairs (collectively,

the “SOFAs”).


                                                 2
                                                                                 2721839.1 115719-100281
Case 19-12809-JKS       Doc 435     Filed 04/09/19 Entered 04/09/19 16:28:37               Desc Main
                                   Document     Page 3 of 12




                                     RELIEF REQUESTED

         6.    By this motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A, (a) establishing claims bar dates and related procedures; and (b)

approving the form and manner of notice thereof.

I.       CLAIMS BAR DATES AND PROCEDURES

         A.    Claims Bar Dates.

         7.    Bankruptcy Rule 3003(a) provides that “[t]he court shall fix . . . the time within

which proofs of claim or interest may be filed.” FED. R. BANKR. P. 3003(a). Accordingly, the

Debtors request that the Court set bar dates for filing proofs of claim and proofs of interest in the

Cases.

         8.    Specifically, the Debtors request that the Court establish: (a) the deadline for

holders of prepetition claims (“General Claims”) to file proofs of claim and proofs of interest as

5:00 p.m. (prevailing Eastern Time) on June 18, 2019 (the “Claims Bar Date”); and (b) the

deadline for governmental entities to file proofs of claim as August 12, 2019 at 5:00 p.m.

(prevailing Eastern Time) (the “Governmental Bar Date” and, together with the Claims Bar

Date, the “Bar Dates”), which is more than 180 days of the Petition Date.

         9.    Amended Schedules Bar Date.            In the event that the Debtors amend or

supplement their Schedules, the Debtors shall give notice of any such amendment or supplement

to the holders of Claims affected thereby. The Debtors thus propose that the deadline for any

such holders to file a Proof of Claim shall be the later of (i) the applicable Bar Date or (ii)

5:00 p.m. (prevailing Eastern Time) on the date that is twenty-one (21) days after the

Debtors provide notice to the holder of the amendment (the “Amended Schedules Bar


                                                 3
                                                                                  2721839.1 115719-100281
Case 19-12809-JKS       Doc 435     Filed 04/09/19 Entered 04/09/19 16:28:37               Desc Main
                                   Document     Page 4 of 12


Date”). Any person or entity that files a Proof of Claim before the Schedules are amended shall

not be required to file another Proof of Claim.

       10.     Rejection Bar Date. Certain entities may assert Claims (each, a “Rejection

Damages Claim”) in connection with the Debtors’ rejection of executory contracts and/or

unexpired leases pursuant to section 365 of the Bankruptcy Code. The Debtors propose that any

person or entity (including, without limitation, individuals, partnerships, corporations, joint

ventures and trusts) that assert a Rejection Damages Claim must file a Proof of Claim based on

such rejection by the later of (i) the applicable Bar Date or (ii) 5:00 p.m. (prevailing Eastern

Time) on the date that is thirty (30) days following the entry of the order approving the

rejection of an executory contract or unexpired lease pursuant to which the entity asserting

the Rejection Damages Claim is a party (the “Rejection Bar Date”).

       B.      Parties Required to File Proofs of Claim.

       11.     Except as otherwise set forth herein, the Debtors propose that the following

entities holding claims against the Debtors arising prior to the Petition Date be required to file

Proofs of Claim on or before the applicable Bar Date:

               a.      any person or entity whose claim against a Debtor is not listed in the
               applicable Debtor’s schedules of assets and liabilities or is listed in such
               Schedules as “contingent,” “unliquidated,” or “disputed” if such person or entity
               desires to participate in any of these chapter 11 cases or share in any distribution
               in any of the chapter 11 cases;

               b.     any person or entity who believes that its claim is improperly classified in
               the Schedules or is listed in an incorrect amount and who desires to have its claim
               allowed in a different classification or amount other than that identified in the
               Schedules;

               c.      any person or entity that believes that its prepetition claims as listed in the
               Schedules is not an obligation of the specific Debtor against which the claim is
               listed and that desires to have its claim allowed against a Debtor other than that
               identified in the Schedules; and



                                                  4
                                                                                  2721839.1 115719-100281
Case 19-12809-JKS      Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37               Desc Main
                                 Document     Page 5 of 12


              d.    any person or entity who believes that its claim against a Debtor is or may
              be an administrative expense pursuant to section 503(b)(9) of the Bankruptcy
              Code.



B.     Parties Not Required to File Proofs of Claim by the Claims Bar Date.

       12.    The Debtors propose that the following persons or entities whose claims

otherwise would be subject to the Claims Bar Date need not file Proofs of Claim:

              a.     any person or entity that already has filed a signed proof of claim against
              the respective Debtor(s) with the Clerk of the Court or with Donlin, Recano &
              Company, Inc. (“DRC”), the Debtors’ proposed claims and noticing agent, in a
              form substantially similar to Official Form 410;

              b.      any person or entity whose claim is listed on the Schedules if: (i) the claim
              is not scheduled as any of “disputed,” “contingent,” or “unliquidated;” (ii) such
              person or entity agrees with the amount, nature, and priority of the claim as set
              forth in the Schedules; and (iii) such person or entity does not dispute that its
              claim is an obligation only of the specific Debtor against which the claim is listed
              in the Schedules;

              c.     any person or entity whose claim has previously been allowed by order of
              the Court;

              d.     any person or entity whose claim has been paid in full by the Debtors
              pursuant to the Bankruptcy Code or in accordance with an order of the Court;

              e.      any Debtor having a claim against any another Debtor;

              f.     any person or entity whose claim is based on an equity interest in any of
              the Debtors;

              g.      any person or entity holding a claim for which a separate deadline is fixed
              by this Court;

              h.      any person or entity holding a claim allowable under sections 503(b) and
              507(a)(2) of the Bankruptcy Code as an expense of administration incurred in the
              ordinary course, provided, however, that any person or entity asserting a claim
              entitled to priority under section 503(b)(9) of the Bankruptcy Code must assert
              such claims by filing a request for payment or a proof of claim on or prior to the
              Claims Bar Date;

              i.   Professionals retained by the Debtors or any statutory committees (each a
              “Committee”) pursuant to orders of the Court who assert administrative claims for

                                                5
                                                                                2721839.1 115719-100281
Case 19-12809-JKS        Doc 435     Filed 04/09/19 Entered 04/09/19 16:28:37               Desc Main
                                    Document     Page 6 of 12


               fees and expenses subject to the Court’s approval pursuant to sections 328, 330,
               331, and 503(b) of the Bankruptcy Code or 28 U.S.C. § 156(c); and

               j.      Any person or entity holding a Claim payable to the Court or the United
               States Trustee Program pursuant to 28 U.S.C. § 1930.

       13.     The Debtors propose that any entity holding an interest in the Debtors (an

"Interest Holder"), which interest is based exclusively upon the ownership of: (a) a membership

interest in a limited liability company; (b) common or preferred stock in a corporation; or (c)

warrants or rights to purchase, sell or subscribe to such a security or interest (any such security or

interest being referred to herein as an "Interest"), need not file a proof of interest on or before the

General Bar Date; provided, however, Interest Holders who want to assert claims against the

Debtors that arise out of or relate to the ownership or purchase of an Interest, including claims

arising out of or relating to the sale, issuance or distribution of the Interest, must file a claim by

the applicable Bar Dates, unless another exception identified in this Motion applies.

       C.      Procedures for Filing Proofs of Claim

       14.     The Debtors propose the following procedures for providing notice of the Bar

Dates and for filing proofs of claim with respect to General Claims. The Debtors propose to

serve on all known entities holding potential prepetition General Claims: (a) a notice of the Bar

Dates substantially in the form of the notice attached hereto as Exhibit B (the "Bar Date

Notice"); and (b) for parties filing proofs of claim with respect to General Claims, a proof of

claim form substantially in the form attached as Exhibit C (the "Proof of Claim Form" and,

collectively with the Bar Date Notice, the "Bar Dates Notice Package").

       15.     The Debtors, with the assistance of DRC, have prepared the Proof of Claim Form.

The Proof of Claim Form substantially conforms to Official Form 410, but is tailored to these

chapter 11 cases. The substantive modifications to the Official Form 410 proposed by the

Debtors include the following:
                                                  6
                                                                                   2721839.1 115719-100281
Case 19-12809-JKS        Doc 435       Filed 04/09/19 Entered 04/09/19 16:28:37             Desc Main
                                      Document     Page 7 of 12


                       a.      adding a field to determine whether a 503(b)(9) Claim is being
                               asserted; and

                       b.      indicating how the Debtors have identified each creditor’s
                               respective claim on the Schedules, including the amount of the
                               claim, type of Claim held by such creditor (i.e., non-priority
                               unsecured, priority unsecured, secured), and whether the claim has
                               been listed as contingent, unliquidated, and/or disputed.


       16.     When sent to a creditor, the Proof of Claim Form will be further customized (to

the extent possible) to contain certain information about the creditor. Any entity that relies on the

information in the Schedules will bear full and absolute responsibility for determining that its

Claim is accurately listed therein.

       17.     As soon as practicable, but no later than five (5) business days after entry of the

Order, the Debtors intend to mail the Bar Dates Notice Package by first-class United States mail,

postage prepaid (or equivalent service), to: (a) all holders of claims or potential claims listed in

the Debtors’ Schedules; (b) the Office of the United States Trustee for the District of New

Jersey; (c) counsel to any statutory committees (collectively, the "Committees") that may be

appointed in the chapter 11 cases; (d) all parties that have requested notice in the chapter 11

cases pursuant to Bankruptcy Rule 2002 as of the date of the entry of the Bar Date Order; (e) all

counterparties to executory contracts and unexpired leases of the Debtors listed in the Schedules

or their designated representatives; (f) all parties to litigation with the Debtors; (g) the Internal

Revenue Service for this district and all other taxing authorities for the jurisdictions in which the

Debtors conduct business; (h) all relevant state attorneys general; (i) all holders of record of any

Interests in any of the Debtors as of the date of the Bar Date Order; and (j) all other entities listed

on the Debtors' respective matrices of creditors.

       18.      The Proof of Claim Form will state, along with the claimant's name: (a) whether

the claimant's claim is listed in the Schedules and, if so, the Debtor against which the claimant's
                                                    7
                                                                                   2721839.1 115719-100281
Case 19-12809-JKS         Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37             Desc Main
                                    Document     Page 8 of 12


claim is scheduled; (b) whether the claimant's claim is listed as disputed, contingent or

unliquidated; (c) whether the claimant's claim is listed as secured, unsecured or priority; and (d)

the dollar amount of the claim (as listed in the Schedules). Any entity that relies on the

information in the Schedules will bear responsibility for determining that its claim is accurately

listed therein.

        19.       For any claim to be validly and properly filed, a claimant must deliver a

completed, signed original of the Proof of Claim Form together with any accompanying

documentation required by Bankruptcy Rules 3001(c) and 3001(d), to DRC at the address

identified on the Bar Date Notice so as to be received no later than 5:00 p.m., prevailing Eastern

Time on the applicable Bar Date. All such filed Proof of Claim Forms must: (a) be written in

English; (b) be denominated in lawful currency of the United States; and (c) conform

substantially with the Proof of Claim Form. The Debtors propose that claimants be permitted to

submit Proof of Claim Forms in person or by courier service, hand delivery or mail. Proof of

Claim Forms submitted by facsimile or e-mail will not be accepted. Proof of Claim Forms will

be deemed filed when actually received by DRC. If a claimant wishes to receive

acknowledgement of DRC’s receipt of a Proof of Claim Form, the claimant also must submit to

DRC by the applicable Bar Date and concurrently with submitting its original Proof of Claim

Form (a) a copy of the original Proof of Claim Form and (b) a self-addressed, stamped return

envelope.

        20.       After the initial mailing of the Bar Date Package, the Debtors anticipate that it

may be appropriate to make supplemental mailings of notices in a number of situations,

including in the event that (a) notices are returned by the post office with forwarding addresses

(unless notices are returned as “return to sender” without a forwarding address, in which case the


                                                  8
                                                                                 2721839.1 115719-100281
Case 19-12809-JKS          Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37            Desc Main
                                     Document     Page 9 of 12


Debtors should not be required to mail additional notices to such creditors), (b) certain parties

acting on behalf of parties in interest decline to pass along notices to such interested parties and

instead return such interested parties’ names and addresses to the Debtors for direct mailing by

the Debtors, and (c) additional potential claimants subsequently become known to the Debtors as

a result of the Bar Date noticing process or otherwise.

       21.     In this regard, the Debtors request that the Court permit them, with the assistance

of DRC, to make supplemental mailings of the Bar Date Package in these and similar

circumstances at any time in advance of the Bar Date, with any such mailings being deemed

timely and the relevant Bar Date being applicable to recipient creditors. The Debtors believe that

these proposed supplemental mailings will help provide actual notice to known creditors

wherever practicable, while at the same time preserving the integrity of the applicable Bar Date.

       22.     As soon as practicable, but no later than five (5) business days after entry of the

Order, the Debtors also will post the Proof of Claim Form and the Bar Date Notice on the

website      established     by      DRC     for     the     Debtors’      chapter      11       cases

(https://www.donlinrecano.com/Clients/nemf/Index).

       23.     The proposed Bar Date Notice notifies the parties of the Bar Dates and contains

information regarding who must file a Proof of Claim, the procedure for filing a Proof of Claim,

the consequences of a failure to timely file a Proof of Claim, and where parties can find further

related information.

       D.      Effect of Failure to File a Proof of Claim.

       24.     The Debtors propose that entities that fail to properly file a Proof of Claim Form

by the applicable Bar Date be forever barred, estopped and enjoined from: (a) asserting any

prepetition claim against the Debtors that such entity may possess and that (i) is in an amount

that exceeds the amount, if any, that is identified in the Schedules on behalf of such entity as
                                                9
                                                                                 2721839.1 115719-100281
Case 19-12809-JKS        Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37                Desc Main
                                   Document     Page 10 of 12


undisputed, noncontingent, and liquidated or (ii) is of a different nature, classification or priority

than any claim identified in the Schedules on behalf of such entity (any such claim under this

subparagraph (a) being referred to herein as an "Unscheduled Claim"); and (b) voting upon, or

receiving distributions under, any chapter 11 plan in the chapter 11 cases in respect of an

Unscheduled Claim.

       E.      Filing Claims against Multiple Debtors; Failure to Identify a Debtor.

       25.     The Debtors also propose that all entities asserting claims against multiple

Debtors must file a separate form with respect to each such Debtor and identify on each form the

particular Debtor against which such entities assert their respective claims. Requiring entities to

identify the Debtor against which such entity asserts a claim will expedite the Debtors' review of

the claims in the chapter 11 cases and will cause no undue burden on claimants. The Debtors also

propose that, if a form lists multiple Debtors, then the Debtors will treat such claims as filed only

against the first listed Debtor. Finally, the Debtors propose that any form filed under the jointly

administered case number for the chapter 11 cases, or any form that otherwise fails to identify a

Debtor, be deemed as filed only against New England Motor Freight, Inc.

       F.      Publication of Bar Date Notice.

       26.     Notwithstanding the Debtors' efforts to identify the potential claims against them

that might exist, certain potential claims against the Debtors may exist that the Debtors are

unable to identify. Such unknown potential claims may include, for example, (a) claims of

entities with potential unasserted causes of action against the Debtors; and (b) claims that, for

various other reasons, are not recorded in the Debtors' books and records. Accordingly, the

Debtors believe that (a) it is necessary to provide notice of the Bar Dates to entities with

potential General Claims whose names and addresses are unknown to the Debtors, and (b) it is

advisable to provide supplemental notice to known holders of General Claims.
                                                 10
                                                                                   2721839.1 115719-100281
Case 19-12809-JKS        Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37              Desc Main
                                   Document     Page 11 of 12


       27.     Therefore, pursuant to Bankruptcy Rules 2002(l) and 9008, the Debtors request

authority to publish notice of the Bar Dates substantially in the form attached hereto as

Exhibit D (the "Publication Notice") in such publications as may be deemed appropriate as a

means to provide notice of the Bar Dates to such unknown potential claimants. The Debtors will

cause such publication to occur no later than five (5) business days after serving the Bar Dates

Notice Package. As set forth in Exhibit D hereto, the Publication Notice will contain (a) a

website address where potential claimants may download the relevant claim form and related

instructions; and (b) a telephone number whereby potential claimants can seek additional

information with respect to filing General Claims.

       28.      As a result of all of these procedures and efforts, and the establishment of the Bar

Dates as requested in this motion, claimants will have or should have the information necessary

to be able to file claims in the chapter 11 cases.

                           WAIVER OF MEMORANDUM OF LAW

       29.     Because the legal bases upon which the Debtors rely is incorporated herein and

the Motion does not raise any novel issues of law, the Debtors respectfully request that the

Court waive the requirement to file a separate memorandum of law pursuant to D.N.J. LBR

90131(a)(3).

                                      NO PRIOR REQUEST

       30.     No prior motion for the relief requested herein has been made to this Court or any

other court.




                                                     11
                                                                                 2721839.1 115719-100281
Case 19-12809-JKS       Doc 435    Filed 04/09/19 Entered 04/09/19 16:28:37            Desc Main
                                  Document     Page 12 of 12


                                            PRAYER

       WHEREFORE, the Debtors respectfully request that the Court enter the proposed

Order, substantially in the form submitted herewith, granting the relief requested in the Motion

and such other and further relief as may be just and proper.

Dated: April 9, 2019                         Respectfully submitted,
Newark, New Jersey
                                             GIBBONS P.C.


                                             By: /s/ Karen A. Giannelli
                                                Karen A. Giannelli, Esq.
                                                Mark B. Conlan, Esq.
                                                Brett S. Theisen, Esq.
                                                One Gateway Center
                                                Newark, New Jersey 07102
                                                Telephone: (973) 596-4500
                                                Facsimile: (973) 596-0545
                                                E-mail: kgiannelli@gibbonslaw.com
                                                         mconlan@gibbonslaw.com
                                                         btheisen@gibbonslaw.com

                                                 Counsel to the Debtors and Debtors-in-
                                                 Possession




                                                12
                                                                              2721839.1 115719-100281
